                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 SHAWN RICHARD MONRO,                                 Case No. 6:17-cv-1650-SB

                Plaintiff,                            ORDER

        v.

 BRANDON KELLY, et al.,

                Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Stacie Beckerman issued Findings and Recommendations

in this case on September 13, 2019. ECF 82. Judge Beckerman recommended that summary

judgment be granted in favor of Defendants on all claims. The Court adopts Judge Beckerman’s

Findings and Recommendations.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party timely files an objection to a magistrate judge’s findings and

recommendations, “the court shall make a de novo determination of those portions of the report




PAGE 1 – ORDER
or specified proposed findings or recommendations to which objection is made.” Id.; Fed. R.

Civ. P. 72(b)(3).

       Mr. Monro timely filed an objection. ECF 84. Essentially, he repeats the arguments that

he made to Judge Beckerman in his original motion. Specifically, Mr. Monro argues that the

prison violated his due process rights when it refused him the opportunity to provide a urinalysis

sample and to cross-examine the confidential informant who provided the prison with evidence

of Mr. Monro’s alleged misconduct. The Court has reviewed de novo those portions of Judge

Beckerman’s Findings and Recommendations to which Mr. Monro has objected, as well as

Mr. Monro’s objections and Defendants’ response. The Court agrees with Judge Beckerman’s

analysis.

       The Court ADOPTS Judge Beckerman’s Findings and Recommendations (ECF 82) and

GRANTS Defendants’ motion for summary judgment (ECF 69). This case is DISMISSED.

       IT IS SO ORDERED.

       DATED this 26th day of December, 2019.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 2 – ORDER
